I concur in the foregoing opinion but believe the reasons for holding the levy was $833,744.92 excessive should be more fully explained. This sum represented the total of educational funding bonds and refunding bonds with interest, which were void under our holdings in Berman v. Board of Education, 360 Ill. 535, andPeople ex rel. Toman v. Mercil  Sons Plating Co. 378 Ill. 142, and consequently were improper to be set out in the liabilities of the school district because they could not in any event after being held void be a liability.
We held in the Mercil case, supra, that the uncollected taxes of prior years and other liabilities shall be estimated, as well as assets from uncollected and current taxes and other sources, and that the county authorities were not required at their peril to decide whether they could avoid payment of a liability. We pointed out, however, that in the Schiek case the city attempted to carry into the levy something designated as a liability which could never in any sense be a liability, not only because of the statute but because of the prohibition contained in section 9 of article IX of the constitution. I can see no distinction between holding it improper to include in a schedule of liabilities an item which violates the constitution and one that has been held by this court to be absolutely void. I feel that the item above mentioned has no place in the list of *Page 48 
liabilities because we have previously determined such bonds were invalid and hence never could be a liability of the Board of Education.
Such is the purport of the opinion as written, but I think it is proper to point out specifically the reason why such supposed liabilities were improperly set out in the appropriation ordinance.
Mr. CHIEF JUSTICE STONE joins in this special concurrence.